


Exhibit 10.1





--------------------------------------------------------------------------------



[gmletterheadlogo.jpg]


General Motors Company
    
James Davlin
Vice President Finance, Treasurer


September 23, 2013


UAW Retiree Medical Benefits Trust


Brock Fiduciary Services LLC, in
its capacity as fiduciary and investment
advisor to the UAW Retiree Medical Benefits Trust
Attn: Mr. Alain Lebec
Senior Managing Director
622 Third Avenue, 12th Floor
New York, New York




Ladies and Gentlemen:


This letter (the “Letter Agreement”) sets forth our agreement that General
Motors Company (the “Company”) will purchase from the UAW Retiree Medical
Benefits Trust (“VEBA”) a portion of VEBA's holdings of the Company's Series A
Fixed Rate Cumulative Perpetual Preferred Stock, $0.01 par value (the “Series A
Preferred”). Specifically, the Company will purchase from VEBA 120,000,000
shares of the Series A Preferred (the “Shares”) for a total cash consideration
of $3,242,491,011, which amounts to a cash price per share of approximately
$27.02, which is equal to approximately 108.08% of the Liquidation Amount (the
“Sale”). (All capitalized terms not defined in this Letter Agreement are used as
defined in the Certificate of Designation of the Series A Preferred.)


This Letter Agreement is conditioned upon the closing by the Company of an
unsecured note(s) transaction of at least $3 billion on or before September 30,
2013 (the “Note Transaction”). We intend to consummate the Sale on or about the
time of the closing of the Note Transaction. We will share with you the timing
and mechanics of the closing of the Sale as soon as practicable. In
consideration of VEBA's agreement to sell the Shares to the Company, the Company
agrees to use its commercially reasonable efforts to comsumate the Note
Transaction.


Please evidence your acknowledgement and agreement of this Letter Agreement by
executing this Letter Agreement in the space provided below and returning a copy
of the executed Letter Agreement to Mr. Davlin and Mr. Shrosbree, at which time
this Letter Agreement shall be a binding agreement between the parties hereto.


Please send your response to:


Mr. James Davlin
Vice President Finance, Treasurer
300 Renaissance Center
MC 482-C37-B98
Detroit, MI 48265
jim.davlin@gm.com

300 Renaissance Center MC 482-C37-B98 Detroit, Michigan 48265-3000



--------------------------------------------------------------------------------




Phone: 212-418-3500
Facsimile: 212-418-3630


With a copy to:


Mr. Robert C. Shrosbree
Executive Director Legal, Corporate and Securities
300 Renaissance Center
MC 482-C23-D24
Detroit, MI 48265
robert.shrosbree@gm.com
Phone : 313-665-8452
Facsimile : 313-665-4979






Very truly yours,


GENERAL MOTORS COMPANY




By: /s/ JAMES DAVLIN
James Davlin
Vice President Finance, Treasurer




ACKNOWLEDGED AND AGREED BY:




UAW RETIREE MEDICAL BENEFITS TRUST




By:     BROCK FIDUCIARY SERVICES LLC, IN ITS
CAPACITY AS FIDUCIARY AND INVESTMENT
ADVISOR TO THE UAW RETIREE MEDICAL
BENEFITS TRUST
 
Date: 9/23/2013     By: /s/ ALAIN LEBEC     
Name: Alain Lebec
Title: Senior Managing Director



300 Renaissance Center MC 482-C37-B98 Detroit, Michigan 48265-3000

